DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 17/204732 filed 03/17/2021.
Claims 1-15 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over AITTAMAA et al. (U.S. 6613108) in view of WU et al. (U.S. 7342145). 
AITTAMAA et al. teach a process for producing a fuel component.
An olefinic hydrocarbon feedstock is contacted with an acidic catalyst in the presence of an oxygenate in a reactor such that a portion dimerizes.
The feedstock is taught in lines 45-50 of column 2 to comprise olefinic hydrocarbons selected form group of linear butenes, isobutene and linear or branched C5-olefins.   Liquefied Petroleum Gas comprises C3-C5 hydrocarbons.
The catalyst is taught in lines 66-67 of column 8 and lines 1-27 of column 9 to include ion-exchange resins.  
   The oxygenate is taught in lines 44-46 of column to comprise alcohols.  The alcohols are taught in lines 18-23 of column 8 to include alcohols such as methanol and ethanol.      

AITTAMAA et al. teach in lines 23-27 of column 19 that oxygenates after distillation, are separated and recycled back into the reactor.
AITTAMAA et al. does not appear to explicitly state that sulfur is cotreated during the process of treating the olefins.
However, WU et al. teach a process for processing liquefied petroleum gases. 
WU et al. teach a process for removing harming sulfur from liquefied petroleum gases while refining liquefied petroleum gases by forming disulfides through the use of catalysts.  
It would be obvious to one of ordinary skill in the art to combine the steps of separating the sulfur present in liquefied petroleum gases taught in Wu et al. with the process taught in AITTAMAA et al.  
The motivation to do so can be found in lines 6-29 of column 3 in which valuable disulfide products can be recovered.  

Regarding claim 6, the molar ratio of the oxygenate to the olefin is taught in lines 24-31 of column 8 to be smaller than the stoichiometric ratio and preferably kept at below 0.2.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 7, WU et al. teach in lines 35-58 of column 5 that the refined LPG product has no sulfur or very little sulfur such as less than 1 ppm. 
Regarding claim 8, AITTAMAA et al. explicitly teaches the use of an oxygenate.  
Regarding claim 9, AITTAMAA et al. teach that the feedstock comprise butenes.  
Regarding claims 3 and 10-14, it is noted that the claims are written such that the oxygenate may be high active cation exchange resin.
The ion exchange resin is taught in lines 1-23 of column 9 to include commercially available resins such as Amberlyst 15.  Amberlyst 15 is taught in the 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 15, AITTAMAA et al. teach in lines 21-44 of column 14 wherein overhead product from a distillation column for separation is sent into a second reactor for dimerization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHORE (USPGPUB 20020043154) a method for removing sulfur compounds from a gas using zeolites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771